Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 03/31/2020. 
Claims 1-11 are presented for examination. 
References in applicant's IDS form 1449 received on 03/31/2020, 04/10/2020 and 06/05/2020 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Hwang “US 2018/0089923 A1” (Hwang).
Regarding claims 1 and 10-11: A money handling apparatus comprising: a memory configured to store left money management data; a controller configured to control the money handling apparatus; a depositing unit configured to receive money; and
a dispensing unit configured to dispense money, wherein the controller is able to set an operation mode of the money handling apparatus to a left money retaining mode (at least see Hwang Fig. 1; [0005] and [0050]), and
when the money handling apparatus is in the left money retaining mode, the controller stores, in the memory, information indicating an amount of money received through the depositing unit and information indicating date and time when the money was received through (at least see Hwang Fig. 1; [0001]-[0005]  and [0043]).
Regarding Claim 2:  The money handling apparatus according to claim 1, wherein the controller stores, in the memory, the amount of money received during the left money retaining mode and date and time when the money was received so as to be distinguishable from an amount of other money received during a time period other than the left money retaining mode and date and time when the other money was received (at least see Hwang [0060]).
Regarding Claim 3:  The money handling apparatus according to claim 1 further comprising a detection unit, wherein the detection unit detects that the dispensed money remains in the dispensing unit after a predetermined time has passed, and the controller sets the money handling apparatus in the left money retaining mode when the detection unit detects the remaining money (at least see Hwang [0073]).
Regarding Claim 4:  The money handling apparatus according to claim 1 further comprising a display unit, wherein the display unit displays the amount of money and the date and time stored in the memory, in association with each other (at least see Hwang Fig. 13).
Regarding Claim 5:  The money handling apparatus according to claim 3 further comprising a notification unit, wherein when the detection unit detects the remaining money, the notification unit notifies an operator of the remaining money (at least see Hwang Fig. 1; [0051]).
Regarding Claim 6:  The money handling apparatus according to claim 3 further comprising an information reading unit, wherein the information reading unit reads purchaser specifying information that specifies a purchaser, the memory stores the purchaser specifying information, the amount of the dispensed money, and the date and time of the dispensing, in association with each other, and when the amount of the dispensed money matches the amount (at least see Hwang [0007]).
Regarding Claim 7:  The money handling apparatus according to claim 1, wherein the depositing unit allows a purchaser to deposit money, when an amount of the money deposited by the purchaser exceeds an amount of purchase, the dispensing unit dispenses money corresponding to an amount of change, and the dispensing unit allows the purchaser to take out the dispensed money from the dispensing unit (at least see Hwang [0006]).
Regarding Claim 8:  The money handling apparatus according to claim 7, wherein when performing a process related to the amount of purchase, the controller excludes, from objects to be processed, the amount of the money received during the left money retaining mode(at least see Hwang [0005]).
Regarding Claim 9:  The money handling apparatus according to claim 1, wherein the controller controls the dispensing unit to perform a refund for the money received during the left money retaining mode, based on an operation performed by an operator having predetermined authority, and the memory further stores information indicating whether or not a refund has been made for the money received during the left money retaining mode (at least see Hwang Fig. 15).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627